On an agreed statement of facts, judgment is directed in favor of defendant. Plaintiff claims it is entitled to payment for materials furnished and services rendered in connection with the tracks on the Williamsburgh Bridge, pursuant to so-called “ open market orders ” of the commissioner of plant and structures: (1) Order 1903, December 30, 1916. Plaintiff is not entitled to recover the balance of $1,022.69. The amount of the “ open market order ” was $18,500. Under this order plaintiff furnished materials and performed services amounting to $21,603.08. It has been paid $20,580.39. There was no authority to exceed the amount of the “ open market order.” Even if there had been an additional five per cent work and service pursuant to section 419 of the charter, such five per cent, added to $18,500, the amount of the “ open market order,” would be less than the amount already received. For the reasons hereinafter stated with reference to item 379, the failure to have the certificate pursuant to section 149 was fatal to this claim. (2) Order 379, March 9, 1917, $2,300. This order was given and the work done and labor performed without the certificate of the comptroller, that there remains unexpended and unapplied a balance of the appropriation or fund applicable thereto, sufficient to pay the estimated expense of executing such contract, as certified by the officer making the same. The court holds that such certificate is necessary where the work done or supplies furnished involves the expenditure of more than $1,000, whether the work done or supplies furnished are pursuant to a formal contract with public letting, or by an “ open market order ” authorized by resolution of the board of aldermen. (3) Order 1231, October 9, 1918, $1,550. The same rule applies to this order as to order No. 379. Furthermore, the order provided for the renewal of copper "wire. Furnishing this wire does not come within the terms of the resolution of the board of aldermen of July 7, 1916, which permitted purchase in the open market without public letting of all materials and labor for renewing the surface railway tracks on the bridge. In so far as'the resolution is concerned, the trolley wire is unrelated to the renewal of the tracks. It also appears that the appropriations for this expenditure were made by the board of estimate for the years 1916 and 1917. The order was dated October, ,1918. Under section 237 of the charter and stipulated facts the moneys so appropriated were not available in 1918. (4) Order 1705, September 2, 1919, $450. For the reason stated as to item 1231, the appropriations made were not available in 1919. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.